Case 9:18-cv-80176-BB Document 619 Entered on FLSD Docket 09/30/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         plaintiffs,
  v.                                                           Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/

                              DR. CRAIG WRIGHT’S NOTICE
                       REGARDING THE JOINT PRE-TRIAL STIPULATION

         On September 29, 2020, the parties filed their Joint Pre-Trial Stipulation [D.E. 617] (the
  “Stipulation”). The parties worked to agree on the statements made in the Stipulation. Where the
  parties were unable to reach an agreement, we inserted separate sections for each side. See
  Stipulation §§ 1, 6, 8, and 11.
         In an abundance of caution, Dr. Wright files this notice to clarify that, while submitted
  jointly, he does not agree to plaintiffs’ statements made in the sections of the Stipulation where
  the parties submitted competing statements, such as the statement of the case in section one of
  the Stipulation.
                                                        Attorneys for Dr. Craig Wright

                                                        RIVERO MESTRE LLP
                                                        2525 Ponce de Leon Boulevard
                                                        Suite 1000
                                                        Miami, Florida 33134
                                                        Telephone: (305) 445-2500
                                                        Fax: (305) 445-2505
                                                        Email: amcgovern@riveromestre.com
                                                        Email: arivero@rivermestre.com
                                                        Email: zkass@riveromestre.com
                                                        Email: zmarkoe@riveromestre.com
                                                        Email: receptionist@riveromestre.com

                                                        By: /s/ Amanda McGovern
                                                        AMANDA MCGOVERN
Case 9:18-cv-80176-BB Document 619 Entered on FLSD Docket 09/30/2020 Page 2 of 2



                                                      Florida Bar No. 964263
                                                      ANDRES RIVERO
                                                      Florida Bar No. 613819
                                                      SCHNEUR KASS
                                                      Florida Bar No. 100554
                                                      ZAHARAH MARKOE
                                                      Florida Bar No. 504734

                                  CERTIFICATE OF SERVICE

          I certify that on September 30, 2020, I electronically filed this document with the Clerk
  of the Court using CM/ECF. I also certify that this document is being served today on all counsel
  of record either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S.
  Mail.

                                                             _ /s/ Amanda McGovern
